18-2049
     Guan v. Garland
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A202 024 043

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of April, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   YANFANG GUAN,
14            Petitioner,
15
16                     v.                                        18-2049
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Troy Nader Moslemi, Esq.,
24                                     Flushing, NY.
25
26   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
27                                     Assistant Attorney General; Linda
28                                     S. Wernery, Assistant Director;
29                                     Gerald M. Alexander, Trial
30                                     Attorney, Office of Immigration
 1                                   Litigation, United States
 2                                   Department of Justice, Washington,
 3                                   DC.
 4
 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

9          Petitioner Yanfang Guan, a native and citizen of the

10   People’s Republic of China, seeks review of a June 19, 2018,

11   decision of the BIA affirming a July 31, 2017, decision of an

12   Immigration    Judge   (“IJ”)    denying     Guan’s   application    for

13   asylum,     withholding   of    removal,     and    relief   under   the

14   Convention Against Torture (“CAT”).          In re Yanfang Guan, No.

15   A202 024 043 (B.I.A. June 19, 2018), aff’g No. A202 024 043

16   (Immig. Ct. N.Y. City July 31, 2017).          We assume the parties’

17   familiarity with the underlying facts and procedural history.

18         Under the circumstances, we have considered both the IJ’s

19   and   the   BIA’s   opinions    “for   the   sake   of   completeness.”

20   Wangchuck v. Dep’t of Homeland Security, 448 F.3d 524, 528

21   (2d Cir. 2006).     The applicable standards of review are well

22   established.     See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

23   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

24         “Considering the totality of the circumstances, and all


                                        2
 1   relevant factors, a trier of fact may base a credibility

 2   determination on . . . the inherent plausibility of the

 3   applicant’s or witness’s account, the consistency between the

 4   applicant’s or witness’s written and oral statements . . . ,

 5   [and] the internal consistency of each such statement . . .

 6   without regard to whether an inconsistency, inaccuracy, or

 7   falsehood goes to the heart of the applicant’s claim, or any

 8   other relevant factor.”   8 U.S.C. § 1158(b)(1)(B)(iii).   “We

 9   defer . . . to an IJ’s credibility determination unless, from

10   the totality of the circumstances, it is plain that no

11   reasonable fact-finder could make such an adverse credibility

12   ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

13   2008); accord Hong Fei Gao, 891 F.3d at 76.       Substantial

14   evidence supports the agency’s determination that Guan was

15   not credible as to her claim that police detained and beat

16   her for attending an unauthorized church gathering in China

17   and would target her in the future on account of her continued

18   religious practice.

19       In finding Guan not credible the agency reasonably relied

20   on inconsistencies between her asylum interview and merits

21   hearing testimony regarding how long her mother was detained

22   for religious reasons and when Guan began attending church in


                                   3
 1   the United States.         See 8 U.S.C. § 1158(b)(1)(B)(iii); see

 2   also Diallo v. Gonzales, 445 F.3d 624, 632 (2d Cir. 2006)

 3   (concluding that “asylum . . . interviews do not call for

 4   special   scrutiny,      as   airport   interviews      do”     and    finding

 5   reliable for credibility purposes an interview record that

 6   “contains a meaningful, clear, and reliable summary of the

 7   statements      made”   (internal   quotation        marks    and     brackets

 8   omitted)(emphasis in original)).           The agency also reasonably

 9   relied    on    the   omission   from   Guan’s   application          and    her

10   mother’s letter of her assertion that police visited her

11   mother looking for Guan three times after Guan left China,

12   particularly given that the application requested information

13   regarding fear of future harm and her mother’s letter included

14   less       pertinent          information.              See           8 U.S.C.

15   § 1158(b)(1)(B)(iii); see also Hong Fei Gao, 891 F.3d at 78–

16   79 (providing that the “probative value of the omission”

17   depends    on    whether   the   omitted     facts    are     ones    that    an

18   applicant or witness “would reasonably have been expected to

19   disclose under the relevant circumstances”).                 The agency also

20   reasonably relied on Guan’s inconsistent evidence regarding

21   whether her witness attended her baptism in the United States

22   and her implausible testimony that she did not know her


                                         4
 1   cousin’s wife’s name despite their close contact over four

 2   years.    See 8 U.S.C. § 1158(b)(1)(B)(iii); Siewe v. Gonzales,

 3   480 F.3d 160, 169 (2d Cir. 2007) (recognizing that adverse

 4   credibility      determination    may     be    based       on     inherent

 5   implausibility if the finding “is tethered to the evidentiary

 6   record” or “record facts . . . viewed in the light of common

 7   sense    and   ordinary   experience”).        Guan   did   not     provide

 8   compelling      explanations     for    the     inconsistencies         and

 9   implausible testimony.       See Majidi v. Gonzales, 430 F.3d 77,

10   80 (2d Cir. 2005) (“A petitioner must do more than offer a

11   plausible explanation for his inconsistent statements to

12   secure relief; he must demonstrate that a reasonable fact-

13   finder would be compelled to credit his testimony.” (internal

14   quotation marks omitted)(emphasis in original)).

15       Having      questioned     Guan’s   credibility,         the     agency

16   reasonably relied further on her failure to rehabilitate her

17   testimony with reliable corroborating evidence.                    See Biao

18   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

19   applicant’s failure to corroborate his or her testimony may

20   bear on credibility, because the absence of corroboration in

21   general makes an applicant unable to rehabilitate testimony

22   that has already been called into question.”).                   The agency


                                       5
 1   reasonably declined to credit unsworn statements from Guan’s

 2   relatives and acquaintances in China, statements from her

 3   witness, cousin’s wife, and current church that conflicted

 4   with her testimony, and handwritten documents from China that

 5   were not authenticated by any means.              See Y.C. v. Holder, 741

 6   F.3d 324, 332, 334 (2d Cir. 2013) (deferring to agency’s

 7   determination of weight of evidence); see also In re H-L-H-

 8   & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010) (finding

9    that     letters        from     alien’s    friends     and      family   were

10   insufficient       to    provide     substantial      support    for   alien’s

11   claims    because       they     were   from   interested     witnesses    not

12   subject to cross-examination), overruled on other grounds by

13   Hui Lin Huang v. Holder, 677 F.3d 130, 133–38 (2d Cir. 2012).

14          Given      the          inconsistency,      implausibility,         and

15   corroboration      findings,        the    agency’s    adverse    credibility

16   determination is supported by substantial evidence.*                      See

17   8 U.S.C.       § 1158(b)(1)(B)(iii).            That    determination      was


     *Although the agency erred in relying on two lesser omissions,
     see Hong Fei Gao, 891 F.3d at 82, we conclude that remand
     would be futile because the other inconsistencies and
     implausible testimony constitute substantial evidence for the
     adverse credibility determination. See Xiao Ji Chen v. U.S.
     Dep’t of Justice, 471 F.3d 315, 339 (2d Cir. 2006); Likai Gao
     v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020) (“[E]ven a
     single inconsistency might preclude an alien from showing
     that an IJ was compelled to find him credible. Multiple
     inconsistencies would so preclude even more forcefully.”).
                                    6
 1   dispositive of asylum, withholding of removal, and CAT relief

 2   because all three claims were based on the same factual

 3   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

 4   Cir. 2006).    Accordingly, we do not consider the agency’s

 5   alternative burden finding.    See INS v. Bagamasbad, 429 U.S.

 6   24, 25 (1976) (“As a general rule courts and agencies are not

 7   required to make findings on issues the decision of which is

 8   unnecessary to the results they reach.”).

 9       For the foregoing reasons, the petition for review is

10   DENIED.   All pending motions and applications are DENIED and

11   stays VACATED.

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe,
14                                 Clerk of Court




                                    7